Citation Nr: 0516774	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  01-06 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hammertoes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1952 until April 
1952.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

This case has been twice remanded by the Board for further 
development in August 2001 and November 2004.

FINDINGS OF FACT

1.  The veteran has hammertoes of the second through fifth 
digits of each foot.

2.  No medical evidence regarding the veteran's bilateral 
hammertoes was submitted or obtained covering the almost 50 
year period between his discharge from service and 2000.

3.  There is no competent medical evidence linking the 
veteran's bilateral hammertoes with his time in service.


CONCLUSION OF LAW

The veteran's bilateral hammertoes were not incurred in, or 
aggravated by, active service, and are not proximately due to 
a service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a).

The veteran asserts that while in basic training for the 
Navy, he was issued shoes that did not fit correctly, thereby 
causing bilateral hammertoes to develop.  The veteran 
indicated that he underwent foot surgery in April 1952, and 
submitted letters from three fellow sailors indicating that 
they remembered him having foot problems during training and 
undergoing foot surgery in 1952.  

The Board notes that lay testimony, such as that provided by 
the fellow sailors in this case, is acceptable to prove the 
occurrence of an injury during active duty; however, it is 
not competent to prove a matter requiring medical expertise, 
such as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992). 

Shortly after the surgery, the veteran indicated that he was 
discharged from service after a Navy medical review board 
inquiry.  Unfortunately, efforts to locate records of the 
surgery or of the medical board inquiry were fruitless.  Some 
of the veteran's service medical records (SMRs) were 
obtained, and showed that the veteran was assigned a "L1" 
on his PULHES profile, indicating the highest level of 
medical proficiency in his feet, as of the beginning of 
active duty.  The SMRs also contained a record entitled 
"Termination of Health Record" dated a week before 
separation in 1952, which indicated that the veteran was 
terminated by reason of "unsuitability" by the aptitude 
board.  In the space for "all physical defects, however 
slight" the senior medical examiner listed only phimosis, 
failing to make any mention of a foot disorder of any kind.  
The veteran's DD-214 simply indicates that the veteran was 
not recommended for reenlistment.

In support of his application, the veteran submitted a 
medical treatment record from a private podiatrist dated in 
November 2000.  The podiatrist indicated that the veteran had 
severe hammering/contracture of the digits at PIPJ and DIPJ 
for the second through fifth toes bilaterally.  However, the 
podiatrist failed to provide any opinion as to the etiology 
of the hammertoes.

The veteran also submitted VA treatment records from 2000-
2002, which noted a hammertoe deformity and indicated the 
veteran should be evaluated by podiatry for special shoes on 
account of his diabetes.  In October 2000, a note regarding 
past surgical history listed only testicular surgery, failing 
to make any mention of foot surgery. 

Although the evidence regarding the veteran's purported foot 
surgery is somewhat unclear, the Board is not forced to draw 
any conclusions as to the nature of the operation, or the 
results from it, as the veteran's claim is deficient in other 
areas.

The veteran was discharged from service in 1952, and his 
first treatment record for his feet is dated almost 50 years 
later.  Furthermore, the veteran has not included any medical 
opinion of record linking his current foot disability to his 
time in service.  Although the veteran stated that he had 
foot surgery and was discharged because of it, as well as 
submitting similar statements from his fellow sailors, this 
information cannot provide the nexus between events in-
service and the veteran's current problems.  In absence of 
evidence demonstrating that the veteran's current foot 
disorder was caused by service, the Board finds that the 
veteran's current foot disorder was not incurred in, or 
aggravated by, active service, and is not proximately due to 
a service-connected disability.

Accordingly, the veteran's claim of entitlement to service 
connection for bilateral hammertoes is denied.

II.  Veterans Claims Assistance Act Compliance

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
November 2000, September 2001, and December 2003.  Since 
these letters fully provided notice of elements (1), (2), (3) 
and (4), see above, it is not necessary for the Board to 
provide extensive reasons and bases as to how VA has complied 
with the VCAA's notice requirements.  See Mayfield v. 
Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 
14, 2005).  With respect to element (4), the Board notes that 
the RO's 2003 letter specifically requested that the veteran 
inform the RO of any other evidence or information that he 
believed would support his claim, and there is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of this 
claim.  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), the supplemental 
SOCs (SSOCs), and the Board remands the veteran was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 3.159 in 
the September 2004 and March 2005 SSOCs.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  This assistance includes making 
reasonable efforts to obtain relevant records that a claimant 
identifies and providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  

With respect to the VA's duty to assist, the RO sought to 
obtain all of the private records identified by the veteran, 
requesting the records from his podiatrist on multiple 
occasions.  The RO also made numerous attempts to locate and 
acquire the veteran's service personal and medical records, 
as well as any record of the Navy medical review board that 
the veteran spoke of.  As such, the Board finds that the RO's 
efforts to obtain relevant records were reasonable and in 
full satisfaction of the requirements of the VCAA.  
Additionally, the veteran was offered the opportunity to 
testify before the Board, but he declined. 

Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.


ORDER

Entitlement to service connection for bilateral hammertoes is 
denied.


	                        
____________________________________________
MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


